Title: To John Adams from John Quincy Adams, 28 March 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir.
Berlin 28. March 1801.

It is my intention during the short time that I expect to remain here, to send you from time to time such new publications in the french language, as may fall in my way, and appear to promise entertainment or matter of interesting meditation for you.
With this design I purpose to combine another, which I am at least desirous to render of some utility to my Country.—The translation from Journal which I sent you last summer, was I presume inserted in the Port Folio with your approbation—As the professed object of that periodical print is to excite the love and promote the cultivation of literature in our country, its sucess has my warmest good wishes, and I have promised to furnish such contributions as my leisure will permit, for its support.
With the classic authors and the successive valuable or fashionable productions of the English language, many of our fellow-citizens are familiar. Many of them are thorough scholars in the languages of antiquity; but I am afraid it is no injustice to them to affirm that their ignorance of the literary treasures of other nations and other modern languages than the English, is profound, and almost universal—And as it is one of the characteristic features of the human mind to depretiate what it does not know, we are too apt to undervalue all other literature than our own, and to consider the other nations and languages of Europe, as at an immeasurable distance behind those with which we are principally acquainted.
The design to which I allude, is therefore to contribute as far as I am able in promoting the knowledge of foreign literature, and as one of the means of effecting this, to present such of its publications as I shall have occasion to send you, to the consideration of the public, in a sort of review, containing a summary of the reflections which may occur to my own mind upon the perusal of them.—This I mean to do in the form of letters to you—But as my meditations upon books, will be of very little use or amusement to you, when you have the books themselves, I shall only send press copies of these critical letters to yourself, and shall enclose the originals to my brother, for publication in the Port-Folio, provided the editor should think them worth publishing.—They will doubtless often perhaps always appear to you superficial, and undigested, in comparison, with what the works I shall send you will suggest to the compass and activity of your own mind—But your indulgence will consider that the time which I can devote to this occupation is very limited, that accuracy can only be the result of delay, and that depth and extent of reflection must be proportioned to the powers of the reflecting mind—Others might undoubtedly better execute the project I have in view, but being convinced that the project itself tends to the honour and advantage of my Country, I please myself with the hope that others will improve upon it, and that a real and important benefit will eventually result from it to my native land.
I remain ever affectionately your’s
A.